ORMOND, J.
— All the assignments of error, made in this case, are covered by the decisions of this Court, in the cases of Levert et al. v. Redwood, 9 Porter, 80; and the heirs of Duval *192v. McClosky, 1 Ala. Rep. N. S. and with the decision of these points in those cases, we are perfectly satisfied.
■ In reference to the first-assignment of error, it may be proper to say that the question, as>to whether it was necessary that the assignee of a note secured b,y a mortgage on real estate, ■should, in a bill to foreclose the equity of redemption, aver that the mortgage was assigned or delivered to him did, not arise. But we held that the debt was the principalTand the mortgage a mere incident, and that a transfer of the debt was, unless otherwise expressed, a transfer of the mortgage also. This being the law, the allegation of the bill, that the notes were assigned, was equivalent to an averment, that the mortgage was also, assigned. There was, therefore, no error in the decree and it is affirmed.